Citation Nr: 0004272	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the second, third, and fourth metacarpals of the 
right hand, status post open reduction internal fixation, 
currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of 
fracture of the left patella, displaced, status post open 
reduction internal fixation, with secondary patellofemoral 
arthritis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
October 1981.  

The appeal arises from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying an increase above a 10 
percent rating for a right hand injury, noted to consist of 
residuals of fracture of the index, middle, and ring fingers; 
and denying an increase above a 10 percent rating for 
residuals of left knee injury, status post open reduction 
internal fixation with arthritis. 

The Board notes that the RO had previously denied increased 
rating claims for these two disorders in a July 1989 rating 
decision, with notice of that decision issued by the RO in 
July 1989, and the veteran had submitted a notice of 
disagreement with that July 1989 decision in July 1990.  A 
Statement of the Case was issued by the RO in August 1990, 
notifying the veteran, among other things, that he had 60 
days from the date of that Statement of the Case either to 
perfect his appeal or to request additional time.  By a 
November 1990 submission, the veteran attempted to suspended 
action of his appeal of the July 1989 decision.  However, as 
the veteran did not submit this request for additional time 
either within one year of the August 1989 decision or within 
60 days of the August 1990 issuance of the Statement of the 
Case, the July 1989 decision had already become final, 
barring appeal, prior to his request for additional time for 
appeal.  Hence as the July 1989 decision was final, the 
request for additional time for appeal was without legal 
merit. 38 C.F.R. § 19.32 (1999); see YT v. Brown, 9 Vet. App. 
195 (1996); see also Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Accordingly, the current appeal arises from the May 
1998 RO rating decision, not the July 1989 RO rating 
decision.  


REMAND

In a November 1990 statement the veteran informed that he 
could not make a fist or hold anything for any length of time 
with his right hand without severe pain.  In a June 1998 
notice of disagreement with the appealed decision, the 
veteran reported, in effect, that his right hand and left 
knee disorders had worsened and warranted increased ratings. 

The Board finds the appellant's claims well grounded pursuant 
to 38 U.S.C.A. § 5107 (West 1991) in that his claims are 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  These 
findings are based on the appellant's evidentiary assertions 
that his service-connected disabilities have increased in 
severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  

The injuries resulting in the disabilities which are the 
subject of appeal were sustained by the veteran in 1979.  The 
service medical records indicate that the veteran is right 
handed.  The Board has also noted for historical purposes 
that rating actions in September 1987 and July 1989 denied 
service connection for right carpal tunnel syndrome.  That 
issue was also covered in the August 1990 Statement of the 
Case, which was not the subject of a timely substantive 
appeal.  

The veteran's representative accurately stated in June 1998 
that the veteran had not been afforded a VA examination to 
adequately ascertain the current level of disability of the 
service-connected residuals of right hand and left knee 
fractures herein appealed.  Where the medical record is 
insufficient and the claim is well grounded, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 
5 Vet.App.  127, 128 (1993); Green (Victor) v. Derwinski, 
1 Vet.App. 121, 124 (1991).  Therefore the Board finds that 
further development is required.  

When reviewing the level of disability due to a service-
connected disability affecting a joint, and the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion and Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicated that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating.  These distinct bases for disability ratings 
for the veteran's service-connected left knee disorder, as 
well as 38 C.F.R. §§ 4.40 and 4.45, and the Court's decision 
in DeLuca, supra, must be considered.

Favorable ankylosis of the second, third, and fourth fingers 
of a major hand is rated 30 percent disabling.  Diagnostic 
Code 5222.  A regulatory note which follows this Code states 
that the rating is for favorable ankylosis or limited motion 
permitting flexion of the tips of the fingers to within two 
inches of the transverse fold of the palm.  Limitation of 
motion of less than one inch in either direction is not 
considered disabling.  

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his residuals of 
fractures to the second, third, and 
fourth metacarpals of the right hand, and 
residuals of fracture of the left knee 
with arthritis, since March 1992, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies for 
treatment of his lumbosacral strain.  
Copies of the medical records from all 
sources he identifies, and not currently 
of record, for these disorders should 
then be requested and associated with the 
claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected residuals of fractures of the 
second, third, and fourth metacarpals of 
the right hand, status post open 
reduction internal fixation, and service-
connected residuals of fracture of the 
left patella, displaced, status post open 
reduction internal fixation, with 
secondary patellofemoral arthritis.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner should 
determine all disability of the right 
hand, including the fingers, that is 
residual of the fractured metacarpals, 
noted above.  The examiner should specify 
any resulting ankylosis of the digits of 
the right hand and whether such ankylosis 
is in favorable position, unfavorable 
position, or extremely unfavorable 
position.  The examiner should also 
specify any limitation of motion of the 
index, middle, and ring fingers, 
including whether the tips of these 
fingers can be brought within two inches 
of the transverse fold of the palm and/or 
whether limitation of motion of one or 
more of these fingers is less than one 
inch in either direction.

Looking to the veteran's service-
connected residuals of fracture of the 
left patella, displaced, status post open 
reduction internal fixation, with 
secondary patellofemoral arthritis, the 
examiner should ascertain the nature and 
extent of any arthritis, and also note 
any subluxation and/or instability.  If 
subluxation or instability is present, 
the examiner should state whether it is 
less than slight, slight, moderate, or 
severe in degree.  Limitation of motion 
of the knee in both flexion and extension 
should be specified in degrees.

As regards the left knee, the examiner 
should also comment on the effects of the 
service-connected disorder upon the 
veteran's ordinary activity and how any 
pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as applicable.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  The RO should then readjudicate the 
appealed increased rating claims.  If any 
determination remains to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply precedent decisions 
of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




